.      .




                      The Attorney              General of Texas
                                        December      27,   1979
MARK WHITE
Attorney General


                   Honorable Knute L. Dietxe                 Opinion No. NW-115
                   Criminal District Attorney
                   Victoria County Courts Building           Re: Authority   of a county to
                   Victoria, Texas 77901                     construct and maintain a sewage
                                                             treatment plant

                   Dear Mr. Dietxe:

                         You have requested our opinion regardng the authority           of Victoria
                   County to operate and maintain a sewage treatment plant

                          In 1963, the federal government conveyed to Victoria County 17.59
                   acres of land containing, inter alia, a sewage treatment plant       The grant
                   was conditioned upon the county’s compliance, for a period of 20 years, with
                   the following terms      (1) to continuously use the property for public health
                   purposes in accordance with the county’s grant application; (2) to alienate or
                   encumber the land only with the permission of the Secretary of the
                   Department of Health, Education and Welfare; and (3) to submit annual
                   reports detailing the use of the property.         Since 1963, the county has
                   operated the sewage treatment plant, which serves both public and private
                   residents of the county.

                          Victoria County was authorized to enter into such an agreement          by
                   sections 19(a) and 19(b) of article 2351, V.T.C.S, which provide:

                                 19(a) The Commissioners Court of each county of
                              this State, in addition      to the powers already
                              conferred upon it by law, is expressly authorized and
                              empowered to contract        with the United States
                              Government,     or with any agency thereof,          and
                              particularly  with the Federal Works Administrator,
                              the Housing and Home Finance Administrator, and/or
                              the National      Housing Administrator,      or their
                              successor or successors, for the acquisition of land, or
                              interest in land, in such county, owned by the United
                              States Government, or any agency thereof, and for
                              the acquisition   of any temporary housing on land
                              which the United States Government, or any agency
                              thereof, may own or control; and each such county in




                                                 P.   364
Honorable Knute L. Dietze     -   Page Two     04W-115)



            this State is authorized and empowered to acquire by purchase, gift
            or otherwise, any such land and any such housing from the United
            States Government, or any agency thered, and to own and operate
            such land and housing.

                (b) Each Commissioners Court in this State is authorized and
            empowered to adopt a resolution or order requesting the transfer to
            said county of any such land or housing, or interest therein, which
            the United States Government, or any agency thereof, is now, or
             may be hereafter, authorized to convey or transfer to such county,
            and each such county, through its Commissioners             Court, is
             expressly authorized and empowered to bind itself to comply with
            any and all terms and condtions           which the United States
             Government, or any agency thereof, may impose as a prerequisite
            to the transfer or conveyance of any of such land or housing, or
             either of them, or any interest therein; and any instrument or deed
            conveying to said county any such land or any such housing, or any
            interest   therein, may contain any conditions and provisions,
            convenants and warranties which may be prescribed by the United
            States Government, or any agency thereof, and agreed upon by said
            county acting through its Commissioners Court, provided that such
            terms and conditions are not inhibited by the Constitution of the
            State of Texas.

       Although sections 19(a) and 19(b) of article 2351 probably constitute sufficient
authorization  for Victoria County to operate and maintain the facility, article 4418f,
V.T.CS., furnishes additional support That statute empowers the commissioners court of
“any county” to

            apprcpriate and expend money from the general revenues of its
            County for and in behalf of public health and sanitation within its
            County.

-See Attorney General Opinions M-1049 (1972); do24        (1944).

      In our opinion, these statutes   authorize Victoria County to operate and maintain the
sewage treatment      plant located    on property ceded to the county by the federal
government in 1963.

                                        SUMMARY

            Victoria County is authorized to operate and maintain a sewage
            treatment plant located on property ceded to the county by the
            federal government in 1963.




                                               Attorney   General of Texas


                                          P.   365
Honorable Knute L. Dietze    -     Page Three     (NW-115)



JOHN W. PAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick GiIpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Walter Davis
Bob Gammage
Susan Garrison
Rick Gilpin




                                          p.    366